DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 1; inserting a comma before “ outside the cavity”), (claim 1, last line; inserting -- of-- after “path of propagation”), (claim 13, line 1; replacing “comprises” with --comprising--), and (claim 13, 2nd to last line, “at a path”; replacing the word “at” with --of--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al. (US 2004/0136499; hereinafter Holland ‘499). 

Regarding claims 1 and 13, Holland ‘499 discloses an X-ray tube (abstract) with a corresponding method, comprising: a cathode (70) that is configured to generate an electron beam; an anode (44) having a cavity (60) that has an opening; wherein the anode (44) is configured to receive the electron beam through the opening (of 60) and to emit, through the opening (of 60), in response to the receiving of the electron beam, an X-ray beam (off of 60) from the opening; and electron optics (66/68) that are configured to direct the electron beam (fig. 6a: from 84) towards the opening following a path that, outside the cavity (of 60) and in a vicinity of the opening, differs (due to the bend of the electron path from 84) from a path of propagation of the X-ray beam. 

Regarding claims 2 and 14, Holland ‘499 discloses wherein the cavity (of 60) is formed in a body of the anode (44). 

Regarding claims 3 and 15, Holland ‘499 discloses wherein the body is made of at least one metallic element (pars. 15-16). 

Regarding claims 4 and 16, Holland ‘499 discloses wherein the body comprises different parts that differ from each other by composition (pars. 15-16). 

Regarding claim 5, Holland ‘499 discloses wherein the different parts comprise a first part and a second part, wherein a tip of the cavity (between grooves of 60) is located at the border between the first part and the second part (pars. 15-16 and 36). 

Claims 1-3, 9-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al. (US 4336476; hereinafter Holland ‘476). 

Regarding claims 1 and 13, Holland ‘476 discloses an X-ray tube (abstract) with a corresponding method, comprising: a cathode (48) that is configured to generate an electron beam; an anode (30) having a cavity (34) that has an opening; wherein the anode (30) is configured to receive the electron beam through the opening (of 34) and to emit, through the opening (of 34), in response to the receiving of the electron beam, an X-ray beam (off of 34) from the opening; and electron optics (figs. 4a-5d) that are configured to direct the electron beam towards the opening following a path that, outside the cavity (of 34) and in a vicinity of the opening, differs (due to the bend of the electron path from the filament of 48) from a path of propagation of the X-ray beam. 

Regarding claims 2 and 14, Holland ‘476 discloses wherein the cavity (34) is formed in a body of the anode (30). 

Regarding claims 3 and 15, Holland ‘476 discloses wherein the body is made of at least one metallic element (col. 4:15-18). 

Regarding claim 9, Holland ‘476 discloses wherein the cavity is radially symmetric (fig. 1:34). 

Regarding claim 10, Holland ‘476 discloses wherein the cavity (34) passes only through a part of a length of the anode (30). 

Regarding claim 12, Holland ‘476 discloses wherein the electron optics is configured to direct the electron beam towards the opening by bending the electron beam (fig. 2:52). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland ‘476 as applied to claims 1 and 13 above, and further in view of Spitsyn et al. (US 5148462; hereinafter Spitsyn).

Regarding claims 6 and 17, Holland ‘476 discloses claims 1 and 13. Holland ‘476 further discloses wherein the anode comprises a base (col. 2:5; graphite) and an active area (col. 2:6-10; focal track groove), wherein the active area (focal track groove) is configured to emit the X-ray beam in response to the receiving of the electron beam; wherein the base (graphite) is thermally coupled to the active area (focal track groove) ; and wherein the base has a thermal conductivity (for graphite) and a thermal conductivity of the active area (for the focal track groove). 
However, Holland ‘476 fails to disclose wherein the base has a thermal conductivity that exceeds a thermal conductivity of the active area. 
Spitsyn teaches wherein the base has a thermal conductivity (col. 2:3-32; artificial diamond) that exceeds a thermal conductivity of the active area. 


Regarding claims 7 and 18, Spitsyn claims wherein the base is a synthetic diamond (col. 2:3-32; artificial diamond). 

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland ‘476 and Spitsyn as applied to claims 6 and 17 above, and further in view of Sakabe (US 2010/0290596).

Regarding claims 8 and 19, Holland ‘476 as modified above suggests claims 6 and 17. 
However, Holland ‘476 fails to disclose an electron transparent material; wherein the active area is positioned between the electron transparent material and the base. 
Sakabe teaches an electron transparent material (17); wherein the active area (11a) is positioned between the electron transparent material (17) and the base (112). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Sakabe, since one would have been motivated to make such a modification for suppressing consumption (Sakabe: par. 12).

Regarding claim 20, Sakabe teaches encapsulating (fig. 2), by the electron transparent material (17), the active area (11A) and preventing, by the electron transparent material (17), a sublimation of the active area (par. 13).
 	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holland ‘476 as applied to claim 1 above, and further in view of Hell et al. (US 5745546; hereinafter Hell).
Holland ‘476 discloses claim 1. 
However, Holland ‘476 fails to disclose wherein the surface of the cavity has a non-planar surface topography. 
Hell teaches wherein the surface of the cavity has a non-planar surface topography (fig. 8). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Hell, since one would have been motivated to make such a modification for higher efficiency (Hell: col. 2:25-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884